Exhibit 10.13

EARN-OUT BONUS AGREEMENT

This Earn-Out Bonus Agreement (the “Agreement”) is being entered into as of the
5th day of October, 2012 (the “Effective Date”) between CafePress Inc., a
Delaware corporation (“Parent”), EZ Prints, Inc., a Delaware corporation (the
“Company”), and Wes Herman (the “Executive”).

WHEREAS, the Company, Parent and certain other parties thereto have entered into
an Agreement and Plan of Merger, dated as of October 5, 2012 (the “Merger
Agreement”), as a result of which the Company will become a wholly-owned
subsidiary of Parent (the “Merger”);

WHEREAS, as a material inducement to Parent to enter into the Merger Agreement
and consummate the Merger, the Company, its stockholders and the Executive wish
to enter into this Agreement;

WHEREAS, the Company considers it essential to the best interests of its
stockholders to enter into this Agreement with the Executive to induce the
Executive to continue to provide services to the Company after the closing of
the Merger contemplated by the Merger Agreement (the “Closing”) and through the
Earn-Out Period (as defined below) and to exert his efforts towards the
successful achievement of any Earn-Out Payment (as defined below).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company, Parent and the Executive agree as
follows:

1. Definitions. All capitalized terms set forth herein and not defined herein
are as set forth in the Merger Agreement.

2. Eligibility and Payment of Earn-Out Payment.

(a) Parent shall pay an earn-out payment (the “Earn-Out Payment”) to the
Executive with respect to the Earn-Out Period, if earned in accordance with the
terms and conditions of the Merger Agreement and this Agreement. To be eligible
for any Earn-Out Payment, (1) the Executive must be employed by Parent for the
entire Earn-Out Period unless Executive’s employment is earlier terminated by
Parent without Cause (as defined in the Employment Letter Agreement) or by
Executive for Good Reason (as defined in the Employment Letter Agreement), in
which case the entire Earn-Out Payment that would have been received had it been
earned during the Earn-Out Period shall be paid to Executive in accordance with
this Section 2, notwithstanding that such Earn-Out Payment may not actually be
earned, and (2) the Executive shall deliver the Release (as defined below) in
connection with the receipt of any Earn-Out Payment, regardless of whether
Executive is still employed by Parent. The Earn-Out Payment shall be determined
as follows:

(i) The aggregate value of the Earn-Out Payment shall be no greater than One
Million Dollars ($1,000,000) and shall be allocated and paid in a combination of
cash and/or in stock in the same manner and in the same form as set forth in the
Merger Agreement.



--------------------------------------------------------------------------------

(ii) For the avoidance of doubt, if Integration Plan has not been executed and
the CAGR is less than 24%, the Earn-Out Payment shall be zero.

(b) During the Earn-Out Period and subject to the calculations set forth in the
Merger Agreement, based on such calculations and on the thresholds set forth in
Appendix 1 hereto, Parent shall pay the applicable Earn-Out Payment up to the
maximum targets at the amounts expressed in Appendix 1 pursuant to the terms and
conditions on payment under Sections 2(c)-(e) below.

(c) The final determination of the amount of the Earn-Out Payment shall be made
by Parent using the final calculations of any earn-out payments finally
determined pursuant to Section 1.7(d) of the Merger Agreement. Any disputes
relating to the calculation of the Earn-Out Payment shall be resolved pursuant
to the terms and conditions set forth in the Merger Agreement. For the avoidance
of doubt, the final determination of any earn-out payment under the Merger
Agreement shall be used to calculate the Earn-Out Payment hereunder. All
calculations of any Earn-Out Payment shall be set forth in a written notice from
Parent to the Executive. An amount equal to the Earn-Out Payment, if any, shall
be paid by Parent in accordance with the terms and mechanisms set forth in the
Merger Agreement.

(d) The Executive acknowledges and agrees that: (a) nothing in this Agreement is
intended to or shall (i) limit Parent’s right to operate the Going Forward
Business or Company in a commercially reasonable manner at any time following
the Closing, (ii) require Parent to continue any line of business conducted or
employ any individual(s), or (iii) limit Parent from improving or modifying any
aspect of the Going Forward Business in the exercise of its reasonable business
judgment ; and (b) the right to payment under this Section 2 is a contract right
and not a security and shall not give rise to any rights or duties (including
fiduciary duties), express or implied, other than those expressly set forth
herein.

(e) Notwithstanding anything to the contrary herein, (i) Parent shall pay any
Earn-Out Payment that may be due in accordance with this Section 2 , subject to,
and conditioned upon, the Executive’s delivery of an effective release of claims
against Parent, the Company and their respective affiliates, directors, officers
and shareholders in the form attached hereto as Appendix 2 (the “Release”) no
later than sixty (60) days following the final determination of such Earn-Out
Payment (provided, however, that if such 60-day period straddles more than one
calendar year, the Earn-Out payment shall be made in the later calendar year);
and (ii) under no circumstances shall Parent be required to pay any Earn-Out
Payment to the Executive to the extent the Executive has breached or is
currently in breach of any Herman Employment Agreements (iii) in no event shall
Parent be required to pay any Earn-Out Payment to the Executive if Executive is
not employed by Parent at the time that the Earn-Out Payment is due.; and
(iv) under no circumstances shall Parent by required to pay any Earn-Out Payment
to the Executive if any Claim arises related to fraud committed by Executive or
Company for which Executive had Knowledge as defined in the Merger Agreement.

3. Section 409A. The provisions regarding all payments to be made hereunder
shall be interpreted in such a manner that all such payments either comply with
Section 409A of the Code or are exempt from the requirements of Section 409A of
the Code as “short-term deferrals” as described in Section 409A of the Code. To
the extent that any amounts payable hereunder are determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, such amounts shall be subject to such additional rules and requirements as
specified by the board of directors of Parent from time to time in order to
comply with Section 409A of the Code and the settlement of any such amounts may
not be accelerated or delayed except to the extent permitted by Section 409A of
the Code.



--------------------------------------------------------------------------------

4. Miscellaneous.

(a) Amendment and Termination. The Agreement may only be amended by a written
instrument executed by the Company, Parent and the Executive. This Agreement
shall terminate and be of no further force or effect on the first to occur of:
(i) the date any Earn-Out Payment to be paid to the Executive hereunder is paid,
(ii) the date that is six (6) months following expiration of the Earn-Out Period
and (iii) the date the Executive ceases to be eligible to receive any Earn-Out
Payment.

(b) No Contract for Continuing Services. This Agreement shall not be construed
as creating any contract for continued services between Parent, the Company or
any of their respective subsidiaries or affiliates and the Executive and nothing
herein contained shall create and express or implied contract of employment.

(c) Integration. This Agreement constitutes the entire agreement between Parent,
the Company and the Executive concerning the subject matter hereof and
supersedes any written or oral agreement between such parties concerning such
subject matter.

(d) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. Except for any disputes relating the amount of any Earn-Out
Payment covered by Section 2 (which shall preliminarily be resolved pursuant to
Section 2), any action or proceeding arising out of or relating to this
Agreement or any transaction contemplated hereby may be brought in the courts of
the State of Delaware sitting in the Delaware Chancery Court, or, if it has or
can acquire jurisdiction, in the United States District Court for the District
encompassing the State of Delaware, and each of the parties irrevocably submits
to the exclusive jurisdiction of each such court in any such action or
proceeding, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the action or
proceeding shall be heard and determined only in any such court and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
or any transaction contemplated hereby in any such other court. The parties
agree that any party may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement among the parties
irrevocably to waive any objections to venue or to convenience of forum. Process
in any action or proceeding referred to in the first sentence of this section
may be served on any party anywhere in the world.

(e) Tax Withholding. Parent shall have the right to deduct from all payments
hereunder any taxes required by law to be withheld with respect to such
payments.



--------------------------------------------------------------------------------

(f) Benefits and Burdens. This Agreement shall inure to the benefit of and be
binding upon Parent and the Company and their respective successors, executors,
administrators, heirs and permitted assigns.

(g) Enforceability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

(h) Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

(i) Obligations of Successors. In addition to any obligations imposed by law
upon any successor to the Company, Parent or the Company will use its
commercially reasonable efforts to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

(j) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart. Until and unless each party has received a
counterpart hereof signed by the other party hereto, this Agreement shall have
no effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication). Any
signature page delivered electronically or by facsimile (including transmission
by Portable Document Format or other fixed image form) shall be binding to the
same extent as an original signature page.

(k) Attorneys’ Fees. If any action, suit, arbitration or other proceeding for
the enforcement of this Agreement is brought with respect to or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions hereof, the successful or prevailing party shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that proceeding,
in addition to any other relief to which is may be entitled.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, the Company and the Executive have caused this
Agreement to be signed, all as of the date first written above.

 

PARENT By:  

/s/ Bob Marino

Name: Bob Marino

Title:   Chief Executive Officer

COMPANY By:  

/s/ Bob Marino

Name: Bob Marino

Title:   Chief Executive Officer

EXECUTIVE

/s/ Wes Herman

 

Wes Herman



--------------------------------------------------------------------------------

Appendix 1

Earn-Out Calculations

EARNOUT PAYMENT—WES HERMAN

 

     Total Value of Stock  

Revenue
CAGR

             

< 20%

     —           —     

21.0%

     —           —     

22.0%

     —           —     

23.0%

     —           —     

24.0%

     —           300,000   

25.0%

     —           300,000   

26.0%

     —           346,667   

27.0%

     —           393,333   

28.0%

     —           440,000   

29.0%

     —           486,667   

30.0%

     —           533,333   

31.0%

     —           580,000   

32.0%

     —           626,667   

33.0%

     —           673,333   

34.0%

     —           720,000   

35.0%

     —           766,667   

36.0%

     —           813,333   

37.0%

     —           860,000   

38.0%

     —           906,667   

39.0%

     —           953,333   

40.0%

     —           1,000,000   



--------------------------------------------------------------------------------

Appendix 2

Form of Release